Order denying petitioner’s application for an order directing that the nominations made at a Democratic caucus, held on February 16, 1931, of qualified Democratic voters of the village of Piermont, Rockland county, be recognized as the nominations of the Democratic party for the offices of mayor and two trustees, to be voted for at the village election to be held on March 17, 1931, that the certificate of nominations filed by the officers of that caucus be recognized and the names of the candidates appearing therein be printed on the official ballot, and that the clerk of said village be enjoined from printing upon the official ballot for said election the names of the candidates for said offices nominated by a purported Democratic convention held on January 31, 1931, composed only of the Democratic committeemen residing in district No. 1 of said village, reversed upon the law and the facts, application granted, without costs, and the clerk of said village directed to recognize the certificate filed with him by the officers of the Democratic caucus as containing the regular Democratic nominations for the offices of mayor and two trustees, and that he print on the official ballot, to be voted for at the election to be held on March 17, 1931, the names certified therein. The court is of opinion that the nominations made at the convention held by the Democratic committeemen were illegal in that all the electors within the village did not have an opportunity to be represented in the nominations. The court is also of opinion that under the circumstances the nominations made by the caucus composed of the qualified Democratic voters were legal and that the names of the nominees thereof should appear on the official ballot. Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ., concur.